USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________          No. 94-1249                                    UNITED STATES,                                      Appellee,                                          v.                               CARLOS MARTINEZ-MOLINA,                                Defendant - Appellant.                                 ____________________          No. 94-1250                                    UNITED STATES,                                      Appellee,                                          v.                              LUIS MALDONADO-RODRIGUEZ,                                Defendant - Appellant.                                 ____________________          No. 94-1251                                    UNITED STATES,                                      Appellee,                                          v.                               ALFONSO RODRIGUEZ-RESTO,                                Defendant - Appellant.                                 ____________________          No. 94-1252                                    UNITED STATES,                                      Appellee,                                          v.                              ANGEL RODRIGUEZ-RODRIGUEZ,                                Defendant - Appellant.                                 ____________________          No. 94-1253                                    UNITED STATES,                                      Appellee,                                          v.                                ANGEL FELICIANO-COLON,                                Defendant - Appellant.                                 ____________________          No. 94-1254                                    UNITED STATES,                                      Appellee,                                          v.                                LUIS MAYSONET-MACHADO,                                Defendant - Appellant.                                 ____________________          No. 94-1255                                    UNITED STATES,                                      Appellee,                                          v.                                RAFAEL E. VELEZ-MATOS,                                Defendant - Appellant.                                 ____________________          No. 94-1325                                    UNITED STATES,                                      Appellee,                                          v.                                VICTOR NOBLE-CANALES,                                Defendant - Appellant.                                 ____________________                                         -2-          No. 94-1631                                    UNITED STATES,                                      Appellee,                                          v.                                EDDIE TRAVIESO-OCASIO,                                Defendant - Appellant.                                 ____________________          No. 94-1791                                    UNITED STATES,                                      Appellee,                                          v.                                 OSCAR PAGAN-GARCIA,                                Defendant - Appellant.                                 ____________________                    APPEALS FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                    [Hon. H ctor M. Laffitte, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                               Torruella, Chief Judge,                                          ___________                            Selya and Cyr, Circuit Judges.                                           ______________                                _____________________               Teodoro  M ndez-Lebr n,  by Appointment  of  the Court,  for               ______________________          appellant Carlos Mart nez-Molina.               Laura   Maldonado-Rodr guez,   Assistant    Federal   Public               ___________________________          Defender,  with  whom  Benicio   S nchez-Rivera,  Federal  Public                                 ________________________          Defender, was on brief for appellant Luis Maldonado-Rodr guez.               Ram n  Garc a, by  Appointment of  the Court,  on brief  for               _____________          appellant Alfonso Rodr guez-Resto.               Eric B. Singleton for appellant Angel Rodr guez-Rodr guez.               _________________               Frank  Pola, Jr., by Appointment of the Court, for appellant               ________________          Angel Feliciano-Col n.               Manuel San Juan, by Appointment  of the Court, for appellant               _______________          Luis Maysonet-Machado.                                         -3-               Miriam Ramos-Grateroles,  by Appointment  of the Court,  for               _______________________          appellant Rafael E. V lez-Matos.               Thomas R.  Lincoln, by Appointment  of the Court,  with whom               __________________          Law  Offices of  Thomas R.  Lincoln, was  on brief  for appellant          ___________________________________          V ctor Noble-Canales.               Mar a H. Sandoval for appellant Eddie Travieso-Ocasio.               _________________               Lydia Lizarribar-Masini for appellant Oscar Pag n-Garc a.               _______________________               Joseph  C. Wyderko,  Attorney, Department  of  Justice, with               __________________          whom  Guillermo Gil, United  States Attorney, and  Esther Castro-                _____________                                ______________          Schmidt, were on brief for appellee.          _______                                 ____________________                                   August 30, 1995                                 ____________________                                         -4-                    TORRUELLA,  Chief  Judge.    Appellants  and  four  co-                    TORRUELLA,  Chief  Judge.                                ____________          defendants were arrested at the Barbosa Park in  Santurce, Puerto          Rico,  after  a  Drug Enforcement  Administration  ("DEA")  agent          observed  them  participating  in  what  appeared  to be  a  drug          transaction.   The defendants moved to suppress evidence obtained          pursuant  to the  arrest  on  the grounds  that  the arrests  and          subsequent  searches were  made  without  probable  cause.    The          district court denied  their motions, and the  appellants entered          conditional  guilty  pleas.     Several  appellants  subsequently          claimed  that  their  guilty  pleas were  coerced  and  moved  to          withdraw them.  The district court denied these motions as well.                    Appellants  now appeal  the denial  of  the motions  to          suppress and  motions to  withdraw their guilty  pleas.   For the          following reasons, we affirm in part and reverse in part.                                  STATEMENT OF FACTS                                  STATEMENT OF FACTS                    We recite the facts adduced at a suppression hearing in          the light  most favorable to  the district court's ruling  to the          extent  that they  derive support  from  the record  and are  not          clearly  erroneous.  United  States v. Sealey, 30  F.3d 7, 8 (1st                               ______________    ______          Cir. 1994).                    On July 1,  1993, at approximately 2:30 p.m., DEA Agent          Carlos Rivera ("Agent Rivera") was driving past Barbosa park when          he noticed eight or nine men grouped around a concrete bench near          one of  the park's  basketball courts.   Seven or  eight vehicles          were parked in a row alongside the group of men.   Appellant Luis          Maldonado-Rodr guez ("Maldonado") was talking on a cellular phone                                         -5-          and another man in the group had a cellular phone attached to his          waist.   Agent Rivera observed that  the men were not  dressed to          play basketball  and did  not appear to  have coolers,  sodas, or          alcoholic beverages.  Agent Rivera testified that although he did          not  know  any of  the  men  by name,  he  had  occasionally seen          Maldonado  near  a  drug distribution  spot  in  a local  housing          project.                      Agent  Rivera parked his  car in the  adjoining parking          lot and began  to surveil the group through  binoculars.  Besides          Maldonado, the group  included appellants Alfonso Rodr guez-Resto          ("Rodr guez-Resto"),  Eddie  Travieso-Ocasio  ("Travieso"), Angel          Feliciano-Col n  ("Feliciano"),  V ctor  Noble-Canales ("Noble"),          Luis  Maysonet-Machado ("Maysonet"),  and  Rafael E.  V lez-Matos          ("V lez").    Codefendants   Enrique  Romero-Carri n  ("Romero"),          Carlos  Rub n  Tejada-Morales  ("Carlos   Tejada"),  Angel  David          Tejada-Morales ("Angel Tejada") were also present.1                    About  ten  minutes  later, Agent  Rivera  saw  a black          Nissan Pathfinder drive up and park behind Maldonado's Red Suzuki          jeep.  The  passenger of the black  Pathfinder (the "Passenger")2          exited  the  vehicle  and  conversed  with  Maldonado,  Travieso,          Feliciano, and  Romero.    The Passenger  then  removed  a  large          handbag  from the  rear of  the  black Pathfinder  and placed  it          between a white GMC van and a gray Mercury Cougar parked side-by-                                        ____________________          1   Romero, Carlos  Tejada, and Angel  Tejada are  not parties to          this appeal.          2  The  driver and passenger of  the black Pathfinder  were never          identified.                                         -6-          side  next to  the basketball  court.   The  Passenger removed  a          second handbag  from the black  Pathfinder and placed it  next to          the first.                      Agent Rivera then drove through the parking  lot to get          a closer look.   As  he passed  by, he  saw Maldonado,  Travieso,          Feliciano,  Romero,   and  the  Passenger   gathered  around  the          handbags.  Agent Rivera testified that the Passenger was handling          square-shaped packages that  appeared to contain cocaine.   Agent          Rivera  also noticed that the  sliding door of  the white GMC van          was open, although he could not see anything inside.                    After returning  to  his  previous  surveillance  post,          Agent Rivera saw Noble, Maysonet, Carlos Tejada, and Angel Tejada          standing near the black Pathfinder.   Agent Rivera also  observed          Travieso and Romero apparently arranging something in the rear of          a black Pontiac station wagon.  Agent Rivera did not observe them          carry anything  to  the black  station  wagon.   Several  minutes          later, the black  Pathfinder left the parking lot.   Agent Rivera          then left his surveillance post and called his office for backup.          Around  the same  time  as  Agent Rivera  returned  to his  post,          appellant   Angel   Rodr guez-Rodr guez   ("Rodr guez-Rodr guez")          arrived in a  black Chevrolet Lumina, joined the  group for three          or four minutes, and then left.                    Appellants Oscar Pag n-Garc a ("Pag n") and codefendant          Roberto Maldonado-Torres  ("Maldonado-Torres") arrived  in a  red          Ford Mustang  about five  minutes later.   Agent Rivera  observed          Travieso  approach  the Mustang  and  lean  his body  inside  the                                         -7-          vehicle as if he were looking for something.  Travieso removed an          object  (which Agent  Rivera  could not  identify)  from the  red          Mustang  and headed  towards the  gray  Toyota Tercel.   When  he          returned,  he took  a  green  handbag from  the  red Mustang  and          brought  it  to the  rear  of  that vehicle.    Pag n  exited the          driver's  side of the  red Mustang and  opened its trunk.   Agent          Rivera  testified  that  the  trunk  remained  open  for  several          seconds, but that he was  unable to discern what happened to  the          green handbag.  A few seconds later, Maldonado-Torres exited from          the passenger's side of the  red Mustang and accompanied Travieso          and  Pag n as  they  joined the  group near  the bench.   Shortly          thereafter,  Rodr guez-Rodr guez returned to  the parking  lot in          the black Lumina and rejoined the group.                      Several minutes later, Rodr guez-Resto and Romero  left          the  parking lot  in the  black Pontiac  station wagon.   By this          time, several  other DEA agents  had joined Agent Rivera.   Agent          Rivera followed  the black station  wagon as it circled  the park          while the  other agents  continued  to surveil  the parking  lot.          Agent  Rivera testified that  Rodr guez-Resto and Romero appeared          to  him to  be  conducting countersurveillance  in  an effort  to          ferret  out any  "tails."3    After  Rodr guez-Resto  and  Romero          returned to the parking lot, Agent Rivera joined the other agents          at his prior surveillance post.                                          ____________________          3   Specifically, Agent Rivera testified that Rodr guez-Resto and          Romero were  "buscando rabo . . .  which indicates that they were                        _____________          looking  around, checking on  surveillance to see  who's watching          them . .  . .  [T]hey're looking through their rear view mirrors,          looking all over the place to see who's watching them."                                         -8-                    A few  moments later, appellant  Carlos Mart nez-Molina          ("Mart nez")  arrived in  a black  Toyota Supra  and the  six DEA          Agents  decided  to intervene.    The  Agents,  all clad  in  DEA          jackets, identified themselves  as law enforcement personnel  and          moved  in to  detain the  group.   V lez,  Mart nez, Romero,  and          Maldonado-Torres were all detained as they  attempted to flee the          scene.   Mart nez  discarded an  airplane  ticket while  fleeing.          Agent Rivera also found an  abandoned cellular phone nearby.  The          Agents  also seized airline tickets from Feliciano, Pag n, Noble,          Maysonet, Carlos  Tejada, and  Angel Tejada.   All of  the seized          tickets  had been  issued under  false  names for  a flight  from          Puerto  Rico to New York  later that afternoon.  Rodr guez-Resto,          Travieso, Noble, Pag n,  Carlos Tejada, Angel Tejada,  and Romero          were all found to be carrying over $1,000 in cash.                    Agent  Rivera testified that after all fourteen men had          been  arrested, he observed  suitcases in three  of the vehicles:          the red Suzuki, the white van,  and the black station wagon.   He          also  testified   that  twelve   yellow,  U.S.D.A.   Agricultural          inspection stickers  were in  plain view on  the front  seats and          dashboards of six of the  vehicles.  Agent Rivera testified that,          based on  his experience  in law enforcement,  he knew  that drug          smugglers  commonly used  these stickers  to  bypass agricultural          inspection at the airport.   The Agents then searched all  of the          vehicles.  Seven  of the vehicles  contained two suitcases  each,          for a total  of fourteen suitcases.   The Agents  also found  two          handbags in the black station  wagon, including the green handbag                                         -9-          Travieso  had removed  from the  red Mustang.   The  Agents found          $3,000 in cash  in the black Lumina and an  unused airline ticket          for a flight on the previous day in a Red Mazda Protege.                    The  men  were  all  handcuffed and  taken  to  the DEA          offices.  The Agents obtained  a search warrant for the suitcases          and handbags after  a drug detection  dog indicated the  probable          presence of  narcotics  in  eleven  of  the  suitcases  and  both          handbags.  Each of the eleven suitcases contained thirty to forty          kilograms  of  cocaine.   Neither  handbag was  found  to contain          cocaine.                                  PROCEDURAL HISTORY                                  PROCEDURAL HISTORY                    The  defendants  all  moved  to  suppress the  evidence          seized from  their  persons and  vehicles.   The  district  court          denied the  motions to suppress,  and all ten  appellants entered          conditional  guilty pleas to possession with intent to distribute          cocaine, in violation of 21 U.S.C. 841(a).   In exchange for each          appellant's  written plea  agreement,  the  government agreed  to          limit  each appellant's relevant conduct to fifteen kilograms for          the  purpose of sentencing.   The plea agreements  were part of a          "package deal"  and were contingent  on all of the  defendants in          this case accepting the plea offer and entering a plea of guilty.          The plea agreements provided that  "should any of the  defendants          decide  to change  his plea according  to the offer,  the plea is          automatically withdrawn as to all of the defendants."  Carlos          Tejada, Angel  Tejada, and Romero had elected  to go to trial and          were excepted from this requirement.                                         -10-                    All  ten  appellants  entered  their  guilty  pleas  on          October 20, 1993.   Later that day, the jury  trial commenced for          codefendants Carlos  Tejada, Angel  Tejada, and  Romero.  At  the          conclusion of  the government's  case, the  court granted  Carlos          Tejada's motion  for acquittal.   On October  27, 1994,  the jury          acquitted Angel Tejada and convicted Romero.                    On November 16, 1993, Rodr guez-Resto moved to withdraw          his guilty plea.  Travieso and V lez both moved to withdraw their          guilty  pleas on  January 31,  1994,  the day  of the  sentencing          hearing.  The district court denied all three motions.4                                 THE MOTIONS TO SUPPRESS                               THE MOTIONS TO SUPPRESS          I.  Lawfulness of Arrests          I.  Lawfulness of Arrests              _____________________                    Nine   appellants   --    Maldonado,   Rodr guez-Resto,          Rodr guez-Rodr guez,5   Feliciano,   Maysonet,    V lez,   Noble,                                        ____________________          4   The district court  also denied  the motions to  withdraw the          guilty  pleas of  three  other  defendants.    These  defendants,          however, do not appeal this issue.          5   Nothing was  seized from  the person  of Rodr guez-Rodr guez.          Rather, he seeks to  suppress the cash found in his Black Lumina.          In  this regard,  he  argues  that his  arrest  was unlawful  and          accordingly the  search of  the vehicle was  not a  valid search-          incident-to-arrest.  See New York v. Belton, 453 U.S. 454, 460-61                               ___ ________    ______          (1981).             The government,  however, no  longer attempts  to justify  the          vehicle searches as incident to lawful arrest, contending instead          that there was probable cause to search the vehicles.  "Under the          'automobile  exception,' the only essential predicate for a valid          warrantless search of a motor vehicle by law enforcement officers          is probable cause to believe that the vehicle contains contraband          or other evidence of criminal activity."  United States v. McCoy,                                                    _____________    _____          977   F.2d  706,  710   (1st  Cir.  1992)   (citations  omitted).          Therefore,  provided there  was  probable  cause  to  search  the          vehicle  at the time  of Rodr guez-Rodr guez' arrest,  the search          was valid even  if the arrest was  not, as the police  would have          had  an independent basis  for searching the  vehicle, apart from                                         -11-          Travieso, and  Pag n   -- argue that  they were  arrested without          probable cause, and that therefore the items seized  during their          arrest should have been suppressed.                      A.  Standard of Review                    A.  Standard of Review                        __________________                    With  respect to  a  motion to  suppress,  we review  a          district court's findings of fact  only for clear error.  Sealey,                                                                    ______          30 F.3d at  9; United States v.  Maguire, 918 F.2d 254,  257 (1st                         _____________     _______          Cir. 1990), cert. denied, 499  U.S. 950 (1991).  This deferential                      ____________          standard is appropriate because the district court has a superior          sense of what actually transpired during an incident by virtue of          its  ability to  see and  hear the  witnesses who  have firsthand          knowledge of the events.   United States v. Zapata, 18  F.3d 971,                                     _____________    ______          975 (1st Cir.  1994).  Questions of law, however,  are subject to          de novo review.  Id.          _______          __                    B.  Applicable Law                    B.  Applicable Law                        ______________                    Law enforcement officers may effect warrantless arrests          provided  that  they have  probable  cause  to believe  that  the          suspect has committed or is committing a crime.  United States v.                                                           _____________          Watson, 423 U.S.  411, 416-18 (1976); Gerstein v.  Pugh, 420 U.S.          ______                                ________     ____          103,  113-14 (1975).   "[P]robable  cause is  a fluid  concept --          turning  on the assessment of probabilities in particular factual          contexts," Illinois  v. Gates, 462  U.S. 213, 232 (1983),  and as                     ________     _____          such  "must   be  evaluated   in  light   of   the  totality   of                                        ____________________          any exploitation of illegal conduct.  Id. at n.4.  See also Brown                                                ___          ________ _____          v. Illinois, 422 U.S. 590, 599 (1975); United States v. Pimental,             ________                            _____________    ________          645  F.2d 85,  86  (1st  Cir. 1981).    Therefore, in  addressing          Rodr guez-Rodr guez'  motion  to  suppress,  we  need not  decide          whether his arrest was unlawful.                                           -12-          circumstances."  United  States v. Torres-Maldonado, 14  F.3d 95,                           ______________    ________________          105    (1st    Cir.    1994)   (quoting    United    States    v.                                                     ________________          Uricoechea-Casallas,  946   F.2d  162,  165  (1st   Cir.  1991)).          ___________________          Moreover,  in order to  establish probable cause,  the government          "need  not present  the quantum  of proof necessary  to convict."          Id. at 105  (quoting Uricoechea-Casallas, 946 F.2d at  165).  See          __                   ___________________                      ___          also  United States v. Morris, 977 F.2d  677, 684 (1st Cir. 1992)          ____  _____________    ______          (same), cert.  denied, 113 S.  Ct. 1588 (1993); United  States v.                  _____________                           ______________          Figueroa, 818 F.2d 1020, 1023 (1st Cir. 1987) (same).  Rather, it          ________          need only  show that  at the time  of the  arrest, the  facts and          circumstances  known to the arresting officers were sufficient to          warrant  a prudent  person in  believing that  the  defendant had          committed or  was committing  an offense.   Torres-Maldonado,  14                                                      ________________          F.3d at 105; see also Beck v. Ohio, 379 U.S. 89, 91 (1964).                       ________ ____    ____                    Of  course, probable cause  must exist with  respect to          each  person arrested, and "a person's mere propinquity to others          independently suspected  of criminal  activity does  not, without          more, give rise to probable cause to search that person."  Ybarra                                                                     ______          v. Illinois, 444 U.S. 85,  91 (1979) (citing Sibron v. New  York,             ________                                  ______    _________          392 U.S. 40,  62-63 (1968)); see also United States v. Diallo, 29                                       ________ _____________    ______          F.3d   23,  25  (1st  Cir.   1994).    Rather,  "some  additional          circumstances  from which it is reasonable to infer participation          in criminal enterprise must be shown."  United States v. Burrell,                                                  _____________    _______          963 F.2d 976, 986 (7th Cir.), cert. denied, 113 S. Ct. 357 (1992)                                        ____________          (quoting United States  v. Hillison, 733 F.2d 692,  697 (9th Cir.                   _____________     ________          1984)).                                           -13-                    In   assessing  the   significance  of   a  defendant's          association  to   others  independently  suspected   of  criminal          activity, the Hillison court looked to whether the known criminal                        ________          activity was contemporaneous with the association and whether the          circumstances  suggest that the criminal activity could have been          carried on  without the  knowledge of all  persons present.   See                                                                        ___          Hillison, 733 F.2d at 697 (citations omitted).  Other courts have          ________          focused on the nature of  the place in which the arrest  occurred          and whether the  individual himself was behaving  suspiciously or          was merely "tainted"  by another.  See United  States v. Tehrani,                                             ___ ______________    _______          49 F.3d 54, 59 (2d Cir. 1995).                    A  survey of the relevant caselaw makes clear, however,          that it is often difficult to determine precisely what additional          factors  are  sufficient  to create  the  requisite  inference of          participatory  involvement.    In  Ybarra,  444  U.S.  at  90-91,                                             ______          officers had a  warrant to  search a  bar and  its bartender  for          heroin.  They conducted a patdown search of Ybarra, a bar patron,          despite the  fact he  had  made no  gestures suggesting  criminal          conduct, no  attempts to  conceal contraband,  and no  suspicious          statements.   In declaring the  search invalid,  the Court  noted          that the officers "knew nothing  more about Ybarra except that he          was present,  along  with several  other customers,  in a  public          tavern at a time when the  police had reason to believe that  the          bartender would have  heroin for  sale."   Id. at 91.   See  also                                                     ___          _________          Swint v. City  of Wadley, Alabama,  51 F.3d 988 (11th  Cir. 1995)          _____    ________________________          (holding that the legitimate search and seizure of one suspect in                                         -14-          a public place  cannot be bootstrapped into probable  cause for a          broadbase search of the business establishment and its patrons).                    Similarly,  in  Sibron v.  New  York, 390  U.S.  40, 62                                    ______     _________          (1968), the Court held that probable cause was not established by          the  mere  fact that  the defendant  spoke to  a number  of known          narcotics  addicts  over  a  period  of  eight  hours  where  the          arresting officer was  completely ignorant regarding  the content          of the  conversation and saw  nothing pass between  the defendant          and  the addicts.  See  also United States  v. Chadwick, 532 F.2d                             _________ _____________     ________          773, 784  (1st Cir.  1976), aff'd on  other grounds   433  U.S. 1                                      _______________________          (1977) (mere act of picking  up suspected drug traffickers at the          train station and helping them load a contraband-laden footlocker          into  car does  not, without  more,  constitute probable  cause);          United States v.  Di Re, 332  U.S. 581, 593 (1948)  (holding that          _____________     _____          "[t]he argument that  one who 'accompanies a criminal  to a crime          rendezvous'  cannot be assumed to be a bystander, forceful enough          in  some circumstances,  is farfetched  when the  meeting is  not          secretive or in a suspicious hide-out . . . and where the alleged          substantive crime is  one which does not  necessarily involve any          act visibly criminal").                    In  contrast, the  cases  in  which  courts  find  that          probable cause exists generally involve substantially more than a          momentary, random, or apparently innocent association between the          defendant  and  the known  criminal activity.   For  instance, in          United States v. Patrick, 899 F.2d 169 (2d Cir. 1990),  the court          _____________    _______          upheld the search  of a male defendant (Patrick)  who crossed the                                         -15-          border from  Canada into  New York at  about the  same time  as a          woman (Taylor)  who was found to  be carrying narcotics.   Id. at                                                                     ___          170.  When the two entered the Immigration Office, there  were no          other  travellers  present,  and both  defendants  told  the same          unusual story:   they had accidentally crossed the  border by bus          and were  simply returning  to the United  States.   Id. at  171.                                                               ___          When cocaine base  was found  in the woman's  purse, the man  was          also arrested.   Id.  at 172.   Distinguishing Ybarra,  the court                           ___                           ______          found that  the fact  that the man  and woman  had simultaneously          entered  the Immigration  Office at  a time  when no  others were          present and  that both told  the same unusual story  "provided an          adequate  basis  for  the officials  to  reasonably  believe that          Patrick was not just a  mere innocent traveling companion but was          travelling and  acting in concert with Taylor in transporting the          cocaine."  Id.                     ___                    Similarly,  in United States v. Halliman, 923 F.2d 873,                                   _____________    ________          881-82 (D.C. Cir.  1991), police officers suspected  that a group          of  narcotics  traffickers was  living  at and  operating  out of          several rooms at the  Holiday Inn.   Id. at 875.   Pursuant to  a                                               ___          valid search, the officers seized a substantial amount of cocaine          and  arrested defendant Halliman.   Id. at 876-77.  Subsequently,                                              ___          two men entered the hotel lobby and headed for the rooms that had          just been searched.   The night manager informed  police that the          two men were "in the group" of narcotics traffickers who had been          frequenting the hotel  for the past  month.  The  men stopped  in          front of one  of the rooms in  which the cocaine had  been seized                                         -16-          and contemplated the broken lock.   The police then arrested them          and seized  the cocaine  they were  carrying.   Id. at  877.   In                                                          ___          upholding  the arrest, the  court distinguished Ybarra  by noting                                                          ______          that  "the police  here  were  aware of  more  than a  momentary,          casual, or random association among the defendants, the location,          and Halliman."  Id. at 882.                          ___                     In Hillison, 733 F.2d at 697, the defendant registered                        ________          at a hotel under an alias and occupied a room adjacent to two men          known  to be  engaged in  narcotics trafficking.   The  three men          visited  back and  forth between  the  two rooms  and used  their          automobiles interchangeably.   The court found probable  cause to          arrest the defendant based on his close association with the drug          traffickers over the course of  three days, noting that "it taxes          credulity to  assert that [the  defendant] spent as much  time in          [the drug-traffickers'] company . . . without knowing about their          drug dealing activity."  Id.                                   ___                    In United States  v. Holder, 990 F.2d  1327, 1329 (D.C.                       _____________     ______          Cir. 1993), the court found  probable cause to arrest a defendant          found  at the  scene of  a  narcotics transaction.   The  court's          analysis focused on  the fact that the transaction  occurred in a          private apartment  where the drugs  were openly on display.   The          court distinguished Ybarra, stating that while Ybarra's "presence                              ______          in a  public tavern  was ostensibly  innocent, [the  defendant's]          presence in a private apartment just a few feet from a table full          of cocaine  can  hardly be  so  described. .  .  .   The  logical                                         -17-          inference  .  . .  was  that  [he]  was  either a  party  to  the          distribution of drugs or a customer."  Id.                                                   ___                    With these principles in mind, we turn to the claims of          each appellant.                    C.  Analysis                    C.  Analysis                        ________                      1.  Travieso, Maldonado, and Feliciano                      1.  Travieso, Maldonado, and Feliciano                          __________________________________                    We  first consider  the claims of  appellants Travieso,          Maldonado, and Feliciano.  The record indicates that although the          men were  in a park  near a basketball  court, they were  neither          dressed  to play  nor visibly  equipped for  a social  gathering.          Agent  Rivera  also  witnessed Maldonado  talking  on  a cellular          phone, which  we have previously noted  to be a  "known tool[] of          the  drug trade."   United States v.  de la Cruz,  996 F.2d 1307,                              _____________     __________          1311 (1st  Cir.), cert.   denied, 114 S.  Ct. 356 (1993).   While                            ______________          these  facts  might not  be enough  alone to  constitute probable          cause, they do  weigh in our evaluation  of the "totality of  the          circumstances."   More significant,  however, are  Agent Rivera's          subsequent  observations.    He testified  that  after  the black          Pathfinder arrived, the  Passenger removed two handbags  from the          vehicle and  placed them between  the white van and  gray Cougar.          Agent  Rivera  testified further  that  Travieso, Maldonado,  and          Feliciano  all  gathered  around as  the  Passenger  handled what          appeared to be packages of  cocaine.6  We think that  these facts                                        ____________________          6  Appellants  argue that Agent Rivera must  have fabricated this          testimony because the handbags seized did not contain cocaine and          the  packages  of cocaine  were  all ultimately  found  in locked          suitcases for  which the  appellants had no  keys.   Agent Rivera          suggested  on  cross-examination,  however,  that  the  Passenger                                         -18-          would lead a prudent person to believe that a large-scale cocaine          transaction  was transpiring  and that  Travieso, Maldonado,  and          Feliciano were involved.   We accordingly hold that their arrests          were supported by probable cause.                         2.  Rodr guez-Resto, Maysonet, V lez, and Noble                      2.  Rodr guez-Resto, Maysonet, V lez, and Noble                          ___________________________________________                    We  now  consider  whether  the  arrests  of appellants          Rodr guez-Resto, Maysonet, V lez, and Noble were supported by the          requisite  probable  cause.    All  four  argue  that  they  were          improperly  arrested  for  their   "mere  propinquity  to  others          independently  suspected of criminal activity."  Ybarra, 444 U.S.                                                           ______          at 91.  Although a close call, we disagree.                    While  we acknowledge  that  the  facts  here  are  not          clearly analogous to  any of the cases discussed  above, they are          completely  distinguishable from Ybarra  and its progeny  in that                                           ______          they  indicate  more   than  a  "momentary,  casual,   or  random          association" between these  four defendants, the location  of the          arrest, and  those independently suspected of  criminal activity.          Applying the first  factor enunciated by  the Hillison court,  we                                                        ________          note  that  the  connection  between  Rodr guez-Resto,  Maysonet,          V lez,   and  Noble  and  the  suspected  criminal  activity  was          contemporaneous:  all  four were among the original  group of men          that  initially attracted  Agent Rivera's  attention  by using  a                                        ____________________          probably took the  handbags with him  when he left  in the  black          Pathfinder.    Because  this  interpretation  of  the  events  is          supported  by the  record, we  cannot find  the district  court's          reliance on it to be clearly erroneous.                                          -19-          cellular telephone  and gathering in  street clothes in  a public          park.  See Hillison, 733 F.2d at 697.                 ___ ________                    With regard to  the second Hillison factor, we think it                                               ________          strains credulity  to suggest  that the  cocaine transaction  was          being carried  on without the  knowledge of all  persons present.          Id.  Admittedly, Rodr guez-Resto, Maysonet, V lez, and Noble were          ___          not among  the  group  that  gathered  around  as  the  Passenger          allegedly handled the  packages of cocaine.   Nevertheless, Agent          Rivera's testimony  clearly indicates that they were  part of the          group  suspected of narcotics violations.  Agent Rivera testified          that  the  group  was  bunched  tightly  and  moved  towards  the          Pathfinder when  it arrived,  suggesting that  they knew or  were          expecting  its  occupants.   Furthermore,  their  lack  of either          athletic gear  or picnic accoutrements  made it less  likely that          they were at the park for an unrelated and innocent activity, and          therefore suggested that  they were not ignorant of  the criminal          activity transpiring  around them.   Although these facts  do not          conclusively rule out  the "innocent  bystander" explanation,  we          think that they  reasonably imply participatory involvement.   As          the Supreme Court  has explained, the evidence "must  be seen and          weighed  not in  terms of  library analysis  by scholars,  but as          understood by  those  versed in  the field  of law  enforcement."          Gates, 462 U.S. at 232 (quoting United States v. Cortez, 449 U.S.          _____                           _____________    ______          411, 418 (1981)).   We  do not  think officers in  the field  are          required to divorce themselves from reality or to ignore the fact          that "criminals rarely  welcome innocent persons as  witnesses to                                         -20-          serious  crimes and  rarely seek  to  perpetrate felonies  before          larger-than-necessary audiences."   United  States v.  Ortiz, 966                                              ______________     _____          F.2d  707, 712  (1st Cir.1992),   cert. denied,  113 S.  Ct. 1005                                            ____________          (1993).7   Accordingly, we  find that  the arrests  of Rodr guez-          Resto,  Maysonet, V lez,  and Noble  were  supported by  probable          cause.8                                        ____________________          7    Although  this  observation   was  made  with  regard  to  a          sufficiency-of-the-evidence challenge,  we think it  also applies          in probable cause determinations.          8  Additional facts strengthen the probable cause finding against          V lez and Rodr guez-Resto.                         V lez  fled when  the  Agents approached,  and as  the Supreme          Court has  held,  flight  at  the  approach  of  law  enforcement          officers,  when  coupled  with  specific  knowledge relating  the          suspect to  evidence  of  a  crime,  is a  proper  factor  to  be          considered in  the decision to make  an arrest.  See  Sibron, 392                                                           ___  ______          U.S. at 66-67; see also  United States v. Romero-Carri n, No. 94-                         ________  _____________    ______________          1792, 1995 WL  258843, at *1 (1st Cir. May 9, 1995) (related case          in which we held that codefendant Romero's flight "evinced a keen          consciousness of guilt");  United States v. Paleo, 967  F.2d 7, 9                                     _____________    _____          (1st Cir. 1992);  United States v. Cruz, 910 F.2d  1072, 1077 (3d                            _____________    ____          Cir. 1990), cert. denied, 498 U.S. 1039 (1991).                      ____________             With regard to Rodr guez-Resto, Agent Rivera testified that he          participated   in  a   countersurveillance   effort  along   with          codefendant  Romero.  It is well settled that countersurveillance          efforts  are indicative  of  knowing  participation  in  criminal          activity.  E.g., United States  v. Delgado, 4 F.3d 780, 788  (9th                     ____  _____________     _______          Cir. 1993);  United States v. Iafelice, 978  F.2d 92, 95 (3d Cir.                       _____________    ________          1992); United States v. Taylor, 956 F.2d 572, 578 (6th Cir. 1992)                 _____________    ______          (reasonable  suspicion could  be  inferred  where defendant  "had          glanced   furtively   in  every   direction   as  if   conducting          'countersurveillance'").    Here,  Agent  Rivera  testified  that          Romero  and Rodr guez-Resto were  "looking around  . .  . looking          through their  rear view mirrors,  looking all over the  place to          see who's  watching them."   These  observations, while  arguably          consistent  with innocent  driving, were  sufficient  to allow  a          trained officer  to infer  that Romero  and Rodr guez-Resto  were          conducting  countersurveillance   and  accordingly   support  our          probable cause  determination.   See  Iafelice,  978 F.2d  at  95                                           ___  ________          (countersurveillance  could  be  inferred  where defendants  were          driving  very slowly,  looking  all around,  and  staring at  the          occupants of all the cars they passed).                                           -21-                      3.  Pag n                      3.  Pag n                          _____                    Appellant  Pag n also claims  that he was  arrested for          his "mere  propinquity" to  the others.   We disagree.   Although          Pag n   arrived  after  the   black  Pathfinder  had   left,  his          interaction  with Travieso  was sufficient  for  the officers  to          infer  his  participatory  involvement  in  a  drug  transaction.          Travieso  was among  the four  who had  gathered around  when the          Passenger handled the suspicious packages taken from the handbags          retrieved  from the  back of  the black  Pathfinder.   From this,          Agent  Rivera could reasonably  have concluded that  Travieso was          intimately involved with  the suspected drug transaction.   Agent          Rivera  testified that  when Pag n  arrived in  the  red Mustang,          Travieso immediately came over and inserted his entire torso into          the  car  as if  he  were  "searching  for something  inside  the          vehicle."  Agent Rivera  testified that Travieso then  removed an          object  which  he  could  not  identify  from  the  red  Mustang.          Travieso then  extracted a  green handbag and  brought it  to the          rear of the red  Mustang.  Agent Rivera testified that Pag n then          exited the vehicle, headed to the rear, and opened the trunk.   A          few seconds later, the trunk was closed and Agent Rivera could no          longer  see the green handbag.   Pag n then accompanied Travieso,          and they joined  the group near the  bench.  We think  that these          events  fairly  imply  participatory  involvement.    When  Pag n          arrived, Agent Rivera  already had  good reason  to suspect  that          Travieso  was in possession of handbags containing cocaine.  When          Travieso immediately retrieved two objects from  Pag n's vehicle,                                         -22-          one of which was a handbag which he apparently transferred to the          trunk,  Agent Rivera reasonably  could have concluded  that Pag n          was  also a  knowing participant  in the  drug transaction.9   We          accordingly  find that Pag n's  arrest was supported  by probable          cause.           II.  Lawfulness of the Vehicle Searches          II.  Lawfulness of the Vehicle Searches               __________________________________                    Appellants challenge  the  searches  of  seven  of  the          eleven vehicles:   the black  Toyota Supra, the gray  Nissan, the          Red  Suzuki, the white GMC  van, the red  Mazda Protege, the gray          Cougar, and the black Lumina.10                    The  Supreme Court has ruled that  an automobile may be          searched without a  warrant if the police have  probable cause to          believe that  it  contains contraband,  evidence of  a crime,  or          other matter that may lawfully be seized.  California v. Acevedo,                                                     __________    _______          500 U.S. 565  (1991); United States v. Ross, 456 U.S. 798 (1982).                                _____________    ____          As in other  contexts, probable cause to search  a vehicle exists          where the facts and circumstances known to the arresting officers          are sufficient to cause a person of reasonable caution to believe          the search is justified.   United States v. Infante-Ruiz, 13 F.3d                                     _____________    ____________          498, 502 (1st  Cir. 1994) (citing 3 Charles  Alan Wright, Federal                                                                    _______          Practice and Procedure:  Criminal 2d    662 at 579 (1982)).  That          ____________________________________                                        ____________________          9  Moreover, the immediacy  of Travieso's actions with respect to          Pag n's arrival  suggest that  Travieso was  expecting Pag n  and          knew his vehicle contained the handbags.          10    The searches  of  the  remaining  vehicles are  either  not          challenged  or are  challenged in  such  a vague  and perfunctory          manner that we deem  the challenge waived on appeal.   See United                                                                 ___ ______          States v. Zannino, 895 F.2d 1,  17 (1st Cir.), cert. denied,  494          ______    _______                              ____________          U.S. 1082 (1990).                                           -23-          is, there must have been particular facts indicating that, at the          time  of search,  the vehicle  or a  container within  it carried          contraband, evidence of crime, or other seizable matter.  Id.                                                                    ___                    Before addressing whether probable cause  existed as to          each vehicle,  we note that before they intervened, the arresting          officers had probable cause to believe  that the tightly gathered          group in  the parking  lot was engaged  in a  large-scale cocaine          transaction.   Moreover, when the Agents approached, four members          of   the  group  attempted  to  flee,  suggesting  their  knowing          participation in illegal  activity.  Upon searching  the arrested          men,  the Agents  found large  amounts  of cash  and seven  plane          tickets for a flight to New York later that afternoon, all issued          under false names.  Six suitcases were in plain view in  three of          the  vehicles.   Additionally,  six  of  the  vehicles  contained          U.S.D.A.  stickers,   commonly  used   by  smugglers  to   bypass          agricultural inspection at the airport.  From these observations,          a reasonable law enforcement officer could conclude that most, if          not all, of  the men were conspiring to  transport narcotics into          New  York, and that  they were using  the vehicles  parked at the          scene to bring the narcotics to the airport.                    A.  The black Supra and the gray Nissan                    A.  The black Supra and the gray Nissan                        ___________________________________                    Mart nez  claims that his  black Supra and  gray Nissan          were unlawfully searched.  Initially, we note that Mart nez owned          two of  the vehicles  present at  the park,  and the  police were                                         -24-          aware of this fact.11   This suggests that his presence  with the          other   defendants  at  the  park  was   by  design  rather  than          coincidence  and significantly discounts  any theory that  he had          merely stopped by to chat  with some friends.  Additionally, when          the Agents intervened,  Mart nez fled, discarding a  plane ticket          in the process.  Moreover, U.S.D.A.  Agriculture stickers were in          plain view in the vehicles.  We think that these facts would lead          a reasonably  prudent person to  believe that Mart nez  was using          his   vehicles  to  facilitate  the  narcotics  conspiracy.    We          accordingly find that the searches of his vehicles were lawful.                    B.  The red Suzuki                    B.  The red Suzuki                        ______________                    Maldonado maintains that  the search of his  red Suzuki          jeep was unlawful.  We disagree.  Agent Rivera testified that two          suitcases and  two U.S.D.A.  stickers were in  plain view  in the          vehicle.  Putting these observations  in the context of the other          observations   and  events,  we  think  the  officers  were  well          warranted  in  believing  that  the vehicle  was  being  used  to          facilitate  the narcotics conspiracy.   We accordingly  find that          the search of the red Suzuki was supported by probable cause.                    C.  The white GMC van                    C.  The white GMC van                        _________________                    Feliciano challenges the  search of his white  GMC van.          Initially,  we note  that upon  searching  Feliciano, the  Agents          found an airline ticket issued under a false name, suggesting his          involvement in the drug transaction.  Moreover, when Agent Rivera                                        ____________________          11  Before  searching the vehicles,  the police identified  their          owners  by questioning the defendants and running computer checks          on the license plates.                                         -25-          observed the Passenger  handling the suspicious packages,  he was          squatting  between Feliciano's van  and the gray  Mercury Cougar.          Agent Rivera also noted that the sliding door of the van was open          at this time.   After intervention, the agents  observed that two          suitcases lay in  plain view  in the  vehicle.   These facts  all          suggest more than a random connection between the vehicle and the          suspected narcotics trafficking and in light of the circumstances          were sufficient  to warrant  the officers  in believing  that the          vehicle  contained  contraband.   We  accordingly  find  that the          search of the van was supported by probable cause.                     D.  The red Mazda Protege                    D.  The red Mazda Protege                        _____________________                    V lez  maintains that  the  search  of  the  red  Mazda          Protege was unlawful.   We disagree.  Two  U.S.D.A. stickers were          in plain view near the dashboard, thus linking the vehicle to the          suspected narcotics trafficking and warranting the Agents' belief          that it  contained  contraband.   We  accordingly find  that  the          search of the red Mazda Protege was supported by probable cause.                                         -26-                    E.  The gray Cougar and the black Lumina                    E.  The gray Cougar and the black Lumina                        ____________________________________                    Rodr guez-Rodr guez maintains  that the  search of  the          gray Cougar was invalid.   We disagree.  The Passenger's handling          of the suspicious packages occurred  between the gray Cougar  and          the  white GMC  van.    Moreover, the  Agents  observed that  two          U.S.D.A. stickers lay in  plain view in the Cougar.   In light of          the  circumstances,  we   think  that  these   observations  were          sufficient to warrant the officers  in believing that the vehicle          was  being  used to  transport  narcotics  to  the airport.    We          accordingly find that the search of the gray Cougar was supported          by probable cause.                    Rodr guez-Rodr guez also challenges  the search of  the          black Lumina.   While  this presents a  somewhat closer  call, we          think the search was  supported by the requisite probable  cause.          Admittedly, Rodr guez-Rodr guez arrived in the black Lumina after          the Pathfinder had left the area.  He joined the group for only a          few  minutes, left  in  the black  Lumina,  and returned  shortly          thereafter.  The Agents did  not observe anything being placed in          or withdrawn from the vehicle.                    Nevertheless, before searching the vehicles, the Agents          determined that Rodr guez-Rodr guez  owned the gray  Cougar,12 in          which  the  Agents  had  observed U.S.D.A.  stickers.    This was          sufficient to warrant the Agents' belief that Rodr guez-Rodr guez          was intimately  involved in the suspected  narcotics trafficking.                                        ____________________          12  The  black Lumina was owned by the sister of appellant Pag n.          It is not clear from the record when the Agents learned this.                                         -27-          Thus,  before searching the  black Lumina, the  Agents reasonably          suspected Rodr guez-Rodr guez  of drug trafficking and  knew that          he was independently associated with two vehicles at the scene of          the arrest:  the  one in which he  arrived and the one  he owned.          These   facts,  in  conjunction   with  Agent  Rivera's  previous          observations  and the  cash  and  tickets  already  seized,  were          sufficient  to warrant the  Agents' belief that  the black Lumina          was  being used to  transport narcotics.  See  McCoy, 977 F.2d at                                                    ___  _____          711  (where  officers have  probable  cause to  believe  that the          suspects   used  the  vehicle  in  criminal  activity,  they  may          reasonably   infer   the  vehicle   contains  contraband).     We          accordingly  find  that  the  search  of  the  black  Lumina  was          supported by probable cause.                           MOTIONS TO WITHDRAW GUILTY PLEAS                           MOTIONS TO WITHDRAW GUILTY PLEAS                    Rodr guez-Resto, V lez, and  Travieso all contend  that          the district  court erred  in denying their  motions to  withdraw          their guilty pleas.                    Other than  for errors  of  law, we  will overturn  the          trial judge's decision to deny a motion to withdraw a guilty plea          only for  "demonstrable abuse of  discretion."  United  States v.                                                          ______________          Allard, 926 F.2d 1237, 1245 (1st Cir. 1991) (citing United States          ______                                              _____________          v. Pellerito,  878 F.2d 1535,  1538 (1st Cir. 1989)).   The trial             _________          court's  subsidiary findings  of  fact  in  connection  with  the          plea-withdrawal motion are reviewed only for clear error.  Id.                                                                     ___                    It  is well  settled that  a  defendant may  withdraw a          guilty plea prior  to sentencing only upon a showing of "fair and                                         -28-          just reason" for the request.   United States v. Cotal-Crespo, 47                                          _____________    ____________          F.3d 1, 3  (1st Cir. 1995) (citing Pellerito, 878  F.2d at 1537);                                             _________          see also Fed. R.  Crim. P. 32(d).  To gauge  whether the asserted          ________          ground for withdrawal meets the Rule 32(d) standard, a court must          look at the totality of the circumstances, especially whether the          defendant's plea  was knowing, voluntary,  and intelligent within          the meaning of Rule 11.  See Cotal-Crespo, 47 F.3d at 3-4; United                                   ___ ____________                  ______          States v.  Doyle, 981 F.2d  591, 594 (1st Cir.  1992); Pellerito,          ______     _____                                       _________          878 F.2d at 1537.   Other factors the court  may consider include          (1)  the  plausibility  of the  reasons  prompting  the requested          change of plea; (2) the timing of the defendant's motion; and (3)          the  existence  or  nonexistence of  an  assertion  of innocence.          Cotal-Crespo, 47  F.3d at  3-4.  Lastly,  even where  a defendant          ____________          appears to meet the strictures  of this four-part test, the court          still must evaluate the  proposed plea withdrawal in  relation to          any  demonstrable prejudice that will accrue to the government if          the defendant is permitted to change his plea.  United States  v.                                                          _____________          Parrilla-Tirado, 22 F.3d 368, 371 (1st Cir. 1994) (citing  Doyle,          _______________                                            _____          981 F.2d at 594; Pellerito, 878 F.2d at 1537).                           _________                    All three  appellants contend  that their  codefendants          and  attorneys coerced  them  into  accepting  the  package  plea          agreement  at  joint  meetings  immediately  prior  to  the  plea          hearings.  It is beyond dispute that a guilty plea is involuntary          and therefore invalid if it  is obtained "by actual or threatened          physical  harm  or  by  coercion  overbearing  the  will  of  the          defendant."   Brady v. United  States, 397 U.S. 742,  750 (1970).                        _____    ______________                                         -29-          The Supreme Court  has also explained that  "a prosecutor's offer          during  plea bargaining of adverse or  lenient treatment for some          person  other than  the accused  might pose  a greater  danger of                  _____          inducing a  false guilty  plea by skewing  the risks  a defendant          must consider."   Bordenkircher v.  Hayes, 434 U.S. 357,  364 n.8                            _____________     _____          (1978) (dictum).  This concern applies to package plea agreements          because,  "[q]uite possibly, one  defendant will be  happier with          the package deal than his codefendant(s); looking out for his own          best interests, the lucky one may try to force his codefendant(s)          into going along with the deal."  United States v. Caro, 997 F.2d                                            _____________    ____          657, 659-60 (9th Cir. 1993).  Package plea deals therefore impose          special obligations: the prosecutor must alert the district court          to the fact  that codefendants are entering a  package deal, Fed.          R. Crim. P. 11(e)(2); United States v. Daniels, 821 F.2d  76, 78-                                _____________    _______          79 (1st Cir.  1987); see also Caro,  997 F.2d at 659-60,  and the                               ________ ____          district court must carefully ascertain the voluntariness of each          defendant's plea.   See United  States v. Buckley, 847  F.2d 991,                              ___ ______________    _______          1000 n.6  (1st Cir.  1988), cert. denied,  488 U.S.  1015 (1989);                                      ____________          Daniels, 821 F.2d at 79-80; see also Caro, 997 F.2d at 60.          _______                     ________ ____                    Here, it  is clear from  the record  that the  district          court was  fully aware of  the package nature of  the defendants'          plea  agreements.   We nevertheless  must  determine whether  the          district  court  conducted  a proper  voluntariness  inquiry,  or          otherwise erred in concluding  that none of the  three appellants          had asserted a "fair and just reason" for withdrawing his plea.                      A.  Rodr guez-Resto                    A.  Rodr guez-Resto                        _______________                                         -30-                    Before ruling  on his  motion to  change his  plea, the          district  court   heard  testimony   from  Rodr guez-Resto,   his          attorney, and Mart nez' attorney.   Rodr guez-Resto testified, in          effect,  that his  attorney would  not let  him plead  not guilty          because it would have  destroyed the package deal negotiated  for          all of the defendants.  Both  attorneys testified that Rodr guez-          Resto's  guilty plea  was entirely  voluntary and  was in  no way          coerced by the threat of  nullifying the package deal.  In  fact,          they  testified, they were  concerned about the  voluntariness of          package  plea  agreements  and consulted  with  Assistant  United          States Attorney Pereira, who stated:  "Look, if your client wants          to go to trial, there are three  defendants that will go to trial          anyway.  So he  can go to trial and the  agreement will stand for          the rest of the defendants."   Both attorneys testified that when          Rodr guez-Resto was informed  that he could  go to trial  without          jeopardizing  the  package  agreement, he  again  reiterated  his          desire to plead guilty.                    After hearing this testimony, the district court denied          Rodr guez-Resto's motion to withdraw, stating that  his testimony          simply  was not  credible.   The  district court  found that  his          guilty plea  had been entered  voluntarily and that his  claim of          coercion merely reflected second thoughts about the wisdom of his          decision  after learning that two codefendants had been acquitted          at trial.   These findings are amply supported by  the record and          therefore do not constitute clear  error.  Moreover, we note that          at the  original plea  hearing, the  district court  specifically                                         -31-          asked  Rodr guez-Resto whether  anyone had  forced  him to  plead          guilty, to which he responded no.   Such statements in open court          during a  plea hearing  "carry a  strong presumption of  verity."          Blackledge v. Allison,  431 U.S. 63, 74 (1977).   Accordingly, we          __________    _______          hold  that the district  court properly  denied Rodr guez-Resto's          motion to withdraw his guilty plea.                    B.  V lez and Travieso                      B.  V lez and Travieso                          __________________                    Both V lez and Travieso maintain that they were coerced          into accepting the package plea agreement.  We need not reach the          issue of whether their pleas were in fact coerced because we find          that  the district  court failed  to  conduct a  full and  direct          voluntariness examination in open court, thereby compromising one          of Rule  11's  "core concerns"  and undermining  the validity  of          their  guilty  pleas.13     See  Allard,  926  F.2d  at   1244-45                                      ___  ______          (explaining  that  Rule  11's core  concerns  are  1) absence  of          coercion,  2) understanding of  the charges, and  3) knowledge of          the consequences of the guilty plea).                      Rule 11(d) states:  "The  court shall not accept a plea          of guilty  or nolo  contendere without  first, by  addressing the                                                         __________________          defendant personally in open court, determining that the  plea is          __________________________________          voluntary and not  the result of force or threats  or of promises          apart  from  a  plea  agreement."   Fed.  R.  Crim.  Proc.  11(d)                                        ____________________          13  The district court divided the ten appellants into two groups          of  five for  the  purpose of  conducting their  plea colloquies.          Rodr guez-Resto  was in the  first group, and  V lez and Travieso          were  in the  second.   Thus, V lez and  Travieso were  not asked          exactly the same questions that Rodr guez-Resto was asked.                                         -32-          (emphasis added).  Here,  the  district  court conducted  only  a          partial inquiry into  the voluntariness of Travieso's  and V lez'          guilty  pleas.   Specifically,  it  asked them  whether  they had          "entered  into [the]  plea agreement  without  compulsion or  any          threats or promises  by the -- from  the U.S. Attorney or  any of          its agents."   It  did not, however,  ask whether  the defendants          were  pleading  guilty  voluntarily  or  whether  they  had  been          threatened  or pressured by their codefendants into accepting the          package  plea agreement.  Under these circumstances, the district          court's  inquiry was  incomplete because,  regardless of  whether          Travieso's and V lez' guilty pleas were actually coerced by their          codefendants,  the literal answer  to the court's  question could          still   have  been  "yes."     Admittedly,  all   the  defendants          acknowledged in their written  plea agreements that they had  not          been  threatened or pressured  into entering their  guilty pleas,          and all testified at the plea hearings that they had answered the          questions in  the plea  agreements truthfully  after consultation          with their attorneys.  In many situations, however, "reliance  on          'a written document  is not a sufficient  substitute for personal          examination  [by the court].'"  United States v. Medina-Silveria,                                          _____________    _______________          30 F.3d 1, 3  (1st Cir. 1994) (quoting James W.  Moore, 8 Moore's                                                                    _______          Federal Practice   11.-05[2]  (1994)) (other citations  omitted).          ________________          The  Supreme  Court  has similarly  expressed  the  importance of          direct interrogation by  the district court judge  in determining          whether to accept the defendant's guilty plea:                      To  the extent  that  the district  judge                      thus  exposes  the defendant's  state  of                                         -33-                      mind  on  the   record  through  personal                      interrogation,  he  not  only facilitates                      his own determination of a guilty  plea's                      voluntariness,  but  he  also facilitates                      that  determination  in   any  subsequent                      post-conviction proceeding  based upon  a                      claim  that  the  plea  was  involuntary.                      Both  of  these goals  are  undermined in                      proportion  to  the degree  the  district                      judge resorts to  "assumptions" not based                      upon recorded responses to his inquiries.          McCarthy v. United States, 394 U.S. 459, 467 (1969).            ________    _____________                    Where a district court has only partially addressed one          of Rule 11's core concerns,  we must reverse a determination that          there was no  fair and just reason  to set the plea  aside unless          the  irregularities  in   the  plea  proceeding  do   not  affect          "substantial rights" of the defendant.  See Cotal-Crespo, 47 F.3d                                                  ___ ____________          at  7  (discussing  application of  Rule  11(h)'s  harmless error          standard when plea-taking errors result in a "partial failure" to          address one of  Rule 11's core  concerns).  Because  package-type          plea  agreements increase the risk that one defendant will coerce          another  to plead  guilty, the  district court  was obligated  to          ascertain  carefully whether the defendants were in fact entering          their pleas without compulsion.   See Daniels, 821 F.2d at 79-80;                                            ___ _______          United  States v.  Buckley,  847 F.2d  at  1000 n.6.    Here, the          ______________     _______          district court  made no  effort whatsoever  to determine  whether          Travieso's   and  V lez'  pleas   were  coerced.     Under  these          circumstances, we  cannot say  that they lacked  a fair  and just          reason  for plea withdrawal,  especially since the  court's lapse          arguably  affected  their  substantial  rights.     The  advisory          committee's notes make clear that Rule 11(h) "was not intended to                                         -34-          allow  district courts to  ignore Rule 11['s]  express commands."          Medina-Silveria,  30 F.3d at 4 (citation  omitted).  Rather, Rule          _______________          11(h)'s harmless error provision is intended to excuse "minor and          technical violation[s]" and  cannot be invoked where  the court's          deviation effectively "nullif[ies] important Rule 11 safeguards."          Fed.  R.  Crim. Proc.  11(h)  advisory committee's  note  to 1983          amendment.   V lez' and Travieso's guilty pleas must therefore be          set aside  and  the case  must be  remanded for  further Rule  11          proceedings or trial.                          INEFFECTIVE ASSISTANCE OF COUNSEL                          INEFFECTIVE ASSISTANCE OF COUNSEL                    On  the  morning of  the  suppression  hearing, Pag n's          attorney  moved  for  a  continuance  because  her  presence  was          required at another hearing.  The court denied the motion, noting          that  a continuation would be logistically implausible because of          the  large number of defendants, attorneys, and witnesses present          for the hearing.  After consulting with Pag n, his attorney asked          Travieso's  attorney  to  cover for  her  during  the suppression          hearing.   Pag n's attorney returned shortly after  the court had          begun  ruling on  the motions  to  suppress.   After denying  the          motions, the court agreed to allow the defendants to file motions          to reconsider and to provide Pag n's counsel with a transcript of          the hearing.  Although the  court later extended the deadline for          filing motions, Pag n never sought reconsideration.                      Pag n now contends that the court  erred by denying his          motion for a continuance, and that as a result of this  error, he          was  denied effective  assistance of  counsel.   We need  not wax                                         -35-          longiloquent on this contention.   United States v. Talladino, 38                                             _____________    _________          F.3d 1255, 1261  (1st Cir. 1994).  Initially, we  note that Pag n          points  to nothing  in the  record  that would  suggest that  the          district  court abused its discretion in denying the continuance.          See  United States  v. Rodr guez-Cort s,  949 F.2d 532,  545 (1st          ___  _____________     ________________          Cir. 1991) (refusal to grant  a continuance is reviewed for abuse          of  discretion, and  only "unreasonable and  arbitrary insistence          upon expeditiousness  in the  face of  a justifiable  request for          delay"  constitutes an abuse  of discretion).   Moreover, Pag n's          ineffective-assistance-of-counsel  claim  is   utterly  untenable          given the extensive  cross-examination conducted  by the  defense          counsel for his  eleven codefendants.  Additionally, we note that          even  after receiving  the transcripts  of  the hearing,  Pag n's          counsel did not move for reconsideration, suggesting that she was          then satisfied with the record developed  by the other attorneys.          In  fact, Pag n still has not explained what additional questions          his  counsel would  have asked  Agent Rivera  at the  suppression          hearing.  We  accordingly reject Pag n's  ineffective-assistance-          of-counsel claim.14                    We  have  explored  the  other  claims  raised  by  the          appellants and find them equally meritless.                    Affirmed in part, reversed in part.                    Affirmed in part, reversed in part.                    __________________________________                                        ____________________          14  Although we ordinarily refrain from entertaining ineffective-          assistance-of-counsel claims on direct  review, see United States                                                          ___ _____________          v. Mala, 7  F.3d 1058, 1063 (1st  Cir. 1993), we have  elected to             ____          reach  Pag n's  claim  because the  record  is  sufficiently well          developed  to permit ajudication and the claim is bound up in the          claim for  denial of  a continuance --  a claim that  is properly          before us.                                         -36-